Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 10, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  153035                                                                                                               Justices


  IN RE COLE
  _________________________________

  JIMMY RAE COLE,

                 Plaintiff-Appellant,

  v                                                                  SC: 153035
                                                                     COA: 329461
  JACKSON CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 9, 2016, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 10, 2016
           jam
                                                                                Clerk